DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In reference to claim 1, in line 11 amend “obtainable by” to “obtained by”. Appropriate correction is required.
In reference to claim 4, in line 3, amend “poly ethylene” to “polyethylene”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomantschger et al. (US 2011/0256356) (Tomantschger).
In reference to claims 1-3 and 6-7, Tomantschger discloses a variable property product, containing at least in part, a fine grained metallic material ([0002]). Coatings or layers are electrodeposited and are anchored into at least part of a complex, perforated or porous structure, e.g., a foam ([0105]) (corresponding to a metallic foam body). 
	Tomantschger further teaches changing microstructures within the fine-grained crystalline range and/or from fine-grained crystalline (i.e., 2 nm to 10 microns) to coarse-grained crystalline (average size greater than 10 microns) ([0014]; [0016]) (corresponding to the grain size is a crystal grain size). The metallic material is selected form the group consisting of Ag, Au, Cu, Co, Cr, Mo, Ni, Sn, Fe, Pd, Pb, Pt, Rh, Ru and Zn ([0093]; [0094]).
Given that Tomantschger discloses the metallic material that overlaps the presently claimed at least one metal or metal alloy A and metal B, including Ag, Ni, Co, Cu, Cr and alloys thereof, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use Ag as the metallic material, which is both disclosed by Tomantschger and encompassed within the scope of the present claims.
Therefore, it is clear Tomantschger teaches a foam of Ag including a fine-grained sublayer and course-grain sublayer, wherein the course-grain sublayer is the coarse-grained crystalline having an average size greater than 10 microns ([0014]) (corresponding to a metallic foam body substrate made of at least one metal or metal alloy A, a layer of a metal B present on at least a part of the surface of the metallic foam body substrate; wherein the at least one metal or metal alloy and the metal B differ in grain size; a grain size of the metal B is in a range of 1 nm to 50 µm; and wherein the metal B is silver and the at least one metal or metal alloy A is selected from a group consisting of Ag; the contents of silver in the metallic foam body is at least 99.999 atom% and the contents of the elements Al, Bi, Cu, Fe, Pb, and Zn in the metallic foam body is not more than 0.001 atom%). A deposit thickness ranges from 20 microns to 5 cm having a fine grained microstructure (i.e., first metallic layer; metal A) with grain size ranging from 2 nm to 10,000 nm throughout 1.5 nm to 5 cm ([0015]), thus it is clear the course-grain sublayer is from about 0 to 19.9985 microns (i.e., 5cm-5cm = 0; 20 microns-0.0015 microns = 19.9985 microns) (corresponding to an average thickness of the first metallic layer is up to 0.1 µm and an average thickness of the second metallic layer is from 5 to 50 µm; an average thickness of the layer of the metal B is from 5 to 200 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 1 defines the product by how the product was made. Thus, claim 1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a metallic foam body made of at least one metal or metal alloy, wherein the metal is Ag and the metal alloy comprising Ag and Ni, Cr, Co, Cu or combinations thereof and a layer of Ag on at least a part of the surface of the metallic foam body, wherein the at least one metal or metal alloy and the layer of Ag differ in grain size, wherein a grain size of the metal or metal alloy is in a range of 1 µm to 100 µm and/or a grain size of the Ag layer is in a range of 1 nm to 50 µm. Tomantschger suggests such a product.
In reference to claim 4, Tomantschger  discloses the limitations of claim 1, as discussed above. Tomantschger further teaches a polymer substrate, suitable polymeric materials for polymeric substrates include polyethylene and polypropylene ([0104]) (corresponding to the porous organic polymer foam is selected from the group consisting of polyurethane (PU) foam, polyethylene foam and polypropylene foam).
In reference to claim 9, Tomantschger discloses the limitations of claim 1, as discussed above. Tomantschger further teaches coarse-grained metallic deposits provide high ductility and improved corrosion performance benefits ([0110]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the coarse-grained metallic sublayer be present on the entire surface of the fine-grained metallic sublayer, in order to provide the foam with high ductility and improved corrosion performance, and thereby arriving at the presently claimed invention. 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomantschger as applied to claim 1 above, and further in view of Radivojevic et al. (US 2014/0221700) (Radivojevic).
In reference to claims 5 and 8, Tomantschger discloses the limitations of claim 1, as discussed above. 
	Tomantschger does not explicitly disclose the morphological characteristics of the metallic foam body, as presently claimed. 
Radivojevic teaches a surface modified metallic foam body ([0015]). The  metallic foam body comprising a first metallic material has a strut thickness in the range from 5 to 60 µm ([0054]) (corresponding to a thickness of struts in the metallic foam body substrate is in a range of from 5 to 100 µm; a struct thickness in a range of from 5 to 100 µm). Radivojevic further teaches the morphological characteristics including pore size and shape, strut thickness, area density, foam density, geometric surface area and porosity can very broadly in metallic foam bodies ([0029]). Radivojevic further teaches it is found especially advantageous for the metallic foam body to have a pore size between 100 and 5000 µm, and a strut thickness in the range of from 5 to 60 µm, an apparent foam density in the range of from 300 to 1200 kg/m3, a specific surface area in the range of from 100 to 20000 m2/m3, and a porosity in the range of from 0.50 to 0.95 ([0031]) (corresponding to a pore size between 100 and 5000 µm, a strut thickness in the range of from 5 to 100 µm, an apparent foam density of from 300 to 1200 kg/m3, a specific geometric surface area in a range of from 100 to 20000 m2/m3 and a porosity in a range of from 0.50 to 0.95).
Radivojevic expressly teaches metal foam bodies having a high porosity are light weight and have a large surface area ([0080]). 
In light of the motivation of Radivojevic to have a the morphological characteristics as discussed above, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have modified the metallic foam of Tomantschger to have the morphological characteristics of Radivojevic, in order to provide a metallic foam body that is light weight, and thereby arriving at the presently claimed invention.
Response to Arguments
Applicant’s arguments, see Remarks and Declaration, filed 09/01/2022, with respect to the rejections of claims 1-9 under 35 U.S.C. 103 over Grain Size Effects on the Mechanical Behavior of Open-cell Nickel Foams (Goussery) in view of A new application for nickel foam in alkaline fuel cells (Bidault) and Tomantschger have been fully considered and are persuasive. Specifically, given that Applicant argues the first metal or metal alloy A must be either pure silver or a silver alloy including Ni, Cr, Co or Cu and metal B is silver; Goussery in view of Bidault and Tomantschger in combination do not meet the present limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784